J-S94017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ISIAH JESSE GARRETT,

                         Appellant                   No. 155 MDA 2016


         Appeal from the PCRA Order entered December 18, 2015
            in the Court of Common Pleas of Luzerne County,
          Criminal Division, at No(s): CP-40-CR-0000760-2011.


BEFORE: LAZARUS, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY RANSOM, J.:                            FILED APRIL 18, 2017

      Appellant, Isiah Jesse Garrett appeals from the December 18, 2015

order denying his motion for funds to hire a ballistics expert, as well as his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. We affirm.

      The pertinent facts and procedural history, as gleaned from our review

of the certified record, are as follows. Police charged Appellant, his brother,

Izel Garrett (“Izel”), and their cousin Tyrek Smith (“Smith”), with multiple

crimes, including criminal homicide and conspiracy to rob Abdul Shabazz

(“the victim”), during a drug transaction in Hazelton, Pennsylvania on

December 6, 2011. Although the three men gave various accounts of how

the transaction occurred, the victim was shot twice during the exchange and

ran out of the apartment. He was able to call 911 for assistance, was still

* Former Justice specially assigned to the Superior Court.
J-S94017-16



alive when help arrived, but subsequently was pronounced dead at a nearby

hospital.

       After an evidentiary hearing, the trial court denied Appellant’s pretrial

motion to suppress statements he made to police following his arrest.

Smith pled guilty to the robbery charge and testified for the Commonwealth

at the joint trial of Appellant and Izel that was held over three days in

December 2011.      When questioned, Smith gave multiple versions of what

occurred to the police, at first claiming nothing happened, then identifying

Izel’s girlfriend, who was also present in the apartment, as the shooter, and

finally identifying Izel as the shooter. At trial, Smith testified in more detail

concerning the drug transaction and the position of the parties prior to the

shooting. He testified that Izel gave the victim counterfeit money and the

victim began to look closely at the money.       According to Smith, Izel then

pulled out a silver revolver, pointed it at the victim while ordering him to the

floor, and then shot the victim once in the abdomen and once in the left

arm.    Smith testified that he was seated in a chair directly across from the

victim when he appeared at the door of the apartment, while both Appellant

and Izel were standing up and to the left of the victim.

       Dr. Gary W. Ross, a forensic pathologist who conducted the victim’s

autopsy, testified that the shot to the victim’s arm was only a graze wound,

but that the shot to the “left upper abdomen” was lethal. N.T., 12/14/11, at

343.    He testified that that bullet “entered the abdomen on the [victim’s]

left side, went through the spleen, the large bowel, the small bowel, the

                                      -2-
J-S94017-16



stomach, the pancreas, the liver, through the diaphragm and they [sic] the

bullet in the right chest muscular wall.”      Id. at 340.     As to the bullet’s

trajectory, Dr. Ross testified that it traveled “from left to right, front to back,

ans slightly upward.” N.T., 12/14/11, at 349.

      At trial, there were two firearms introduced as evidence—a silver

Taurus .38 revolver and a black .38 revolver. Smith testified that Appellant

shot the victim with the silver revolver. In their statements to police both

Appellant and Izel told police that Smith shot the victim using the black

revolver. Following a search of their mother’s apartment, the loaded black

revolver was found in Izel’s bedroom, while the silver revolver was found in

Appellant’s bedroom. In addition, police found two spent shell casings from

the silver revolver on a dresser or table in Izel’s bedroom. Expert testimony

at trial established that the silver revolver was the murder weapon, and that

the two shell casings came from the silver revolver.

      Ultimately, the jury found both Appellant and Izel guilty of second-

degree murder, conspiracy to commit second-degree murder, and a firearm

violation. Appellant was sentenced to life imprisonment for the murder

conviction.   He filed a timely appeal to this Court.         In an unpublished

memorandum filed on July 15, 2013, we rejected Appellant’s challenge to

the denial of his suppression motion, found his sufficiency waived, and

therefore affirmed his judgment of sentence. Commonwealth v. Garrett,

No. 649 MDA 2012.




                                       -3-
J-S94017-16



        Appellant filed a timely pro se PCRA petition in which he claimed trial

counsel was ineffective for failing to obtain an independent ballistics expert.

The PCRA court appointed counsel, and PCRA counsel joined in Izel’s motion

to provide funds to hire a ballistic expert. Within this motion, Izel’s PCRA

counsel averred that, she had contacted Fred Wentling, a ballistics and

firearm examiner in Lancaster, Pennsylvania, who was willing to examine the

evidence and offer an expert opinion as to who fired the fatal shots, if such

funds were granted.           On August 13, 2015, the PCRA court held an

evidentiary hearing to resolve both matters.         Appellant and Izel both

testified, as did their respective trial counsel.    At the conclusion of the

hearing, the PCRA court took the matter under advisement, and requested

that the parties file briefs. By order entered December 18, 2015, the PCRA

court denied both PCRA petitions and the joint motion for funds. Appellant

filed this timely appeal.1 Both Appellant and the PCRA court have complied

with Pa.R.A.P. 1925.

        Appellant raises the following issues:

           A. Whether trial counsel was ineffective in failing to
              request a ballistics expert to examine the guns, the
              victim’s clothing, autopsy report and photograph[s],
              casings and bullet hole in the wall to determine where
              the shooter was located at the time of the two
              gunshots?

____________________________________________


1
    Izel also filed a timely appeal found at No. 154 MDA 2016.




                                           -4-
J-S94017-16


         B. Whether the PCRA court abused its discretion in denying
            [Appellant’s] motion to provide funding for a ballistics
            expert?

Appellant’s Brief at 4 (excess capitalization removed).

      This Court has recently reiterated:

      On appeal from the denial of PCRA relief, our standard and scope
      of review is limited to determining whether the PCRA court’s
      findings are supported by the record and without legal error.
      Our scope of review is limited to the findings of the PCRA court
      and the evidence of record, viewed in the light most favorable to
      the prevailing party at the PCRA court level. The PCRA court’s
      credibility determinations, when supported by the record, are
      binding on this Court. However, this Court applies a de novo
      standard of review to the PCRA court’s legal conclusions.

Commonwealth v. Medina, 92 A.3d 1210, 1214-15 (Pa. Super. 2014)

(citations omitted).

      Because Appellant’s claim challenges the stewardship of prior counsel,

we apply the following principles. The law presumes counsel has rendered

effective assistance. Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa.

Super. 2010).     The burden of demonstrating ineffectiveness rests on

Appellant. Id. To satisfy this burden, Appellant must plead and prove by a

preponderance of the evidence that: “(1) his underlying claim is of arguable

merit; (2) the particular course of conduct pursued by counsel did not have

some reasonable basis designed to effectuate his interests; and, (3) but for

counsel’s ineffectiveness, there is a reasonably probability that the outcome

of the challenged proceedings would have been different.” Commonwealth

v. Fulton, 830 A.2d 567, 572 (Pa. 2003). Failure to satisfy any prong of the


                                     -5-
J-S94017-16


test will result in rejection of the appellant’s ineffective assistance of counsel

claim. Commonwealth v. Jones, 811 A.2d 994, 1002 (Pa. 2002).

      In assessing a claim of ineffectiveness, when it is clear that appellant

has failed to meet the prejudice prong, the court may dispose of the claim

on that basis alone, without a determination of whether the first two prongs

have been met.     Commonwealth v. Travaglia, 661 A.2d 352, 357 (Pa.

1995). Counsel will not be deemed ineffective if any reasonable basis exists

for counsel's actions. Commonwealth v. Douglas, 645 A.2d 226, 231 (Pa.

1994). Even if counsel had no reasonable basis for the course of conduct

pursued, however, an appellant is not entitled to relief if he fails to

demonstrate the requisite prejudice which is necessary under Pennsylvania's

ineffectiveness standard. Douglas, 645 A.2d at 232.

      Appellant claims that trial counsel was ineffective for failing to have an

independent ballistics expert testify at trial. According to Appellant:

            There was no dispute as to the location of Smith at the
         moment of the shooting. He was sitting in a chair in front
         of the door. [Appellant and Izel] were standing. Dr. Ross,
         the forensic pathologist, testified that the path of the bullet
         was from entry into the lower abdomen by going upward
         through the gastrointestinal system.         This implied the
         shooter may have been sitting.

             [Appellant] contends that the testimony of a ballistics
         expert, who based upon his knowledge of bullets,
         weapons, and trajectory could have identified the location
         of the shooter is imperative to his case. If a ballistics
         expert could state dispositively [sic] that the bullet was
         fired from Smith’s sitting position, this would have
         demonstrated to [the] jury that [Smith] he was lying about
         [Appellant] and [Izel’s] role in the shooting.


                                      -6-
J-S94017-16


            Trial Counsel admitted that his strategy was to impeach
         Smith.    This scientific evidence was the best possible
         impeachment evidence, and clearly was more than
         cumulative. There could have been no reasonable trial
         strategy that did not include using a ballistics expert to
         impeach Smith.

            [Izel’s] [PCRA] counsel spoke to a ballistics expert,
         Frederick Wentling, who stated that he believed he could
         determine the location of the shooter from the available
         evidence.

Appellant’s Brief at 20-21.

      The standards that we apply when reviewing a claim regarding the

failure to call an expert at trial is well settled:

         In order to demonstrate counsel’s ineffectiveness for failing
         to call a witness, a petitioner must prove that “the
         witness[] existed, the witness [was] ready and willing to
         testify and the absence of the witness[’] testimony
         prejudiced petitioner and denied him a fair trial.”
         [Commonwealth v. Johnson, 27 A.3d 244, 247 (Pa.
         Super. 2011)] (internal citation omitted). In particular,
         when challenging trial counsel’s failure to produce expert
         testimony, “the defendant must articulate what evidence
         was available and identify the witness who was willing to
         offer such evidence. Commonwealth v. Bryant, 579 Pa.
119, 855 A.2d 726, 745 (2004) (internal citation omitted).
         Also, [t]rial counsel need not introduce expert testimony
         on his client’s behalf if he is able effectively to cross
         examine prosecution witnesses and elicit helpful
         testimony.” Commonwealth v. Copenhefer, 553 Pa.
285, 719 A.2d 242, 253 (1998); accord Commonwealth
         v. Williams, 537 Pa. 1, 640 A.2d 1251, 1265 (1994).
         Finally, “trial counsel will not be deemed ineffective for
         failing to call a medical, forensic, or scientific expert
         merely to critically evaluate expert testimony which was
         presented by the prosecution. Copenhefer, 719 A.2d at
         253, n.12.




                                        -7-
J-S94017-16



Commonwealth v. Luster, 71 A.3d 1029, 1047 (Pa. Super. 2013) (en

banc).

     After hearing the testimony at the evidentiary hearing, the PCRA court

concluded that Appellant failed to establish his ineffectiveness claim.   The

PCRA court summarized the relevant testimony as follows:

            [Trial counsel] testified [] and also indicated that
         [Smith] gave conflicting statements and made a deal with
         the Commonwealth to get out of prosecution for homicide.
         He indicated that with the totality of the testimony of the
         case there were two (2) guns in the residence where
         [Appellant and Izel] were and one of them was [the]
         homicide weapon. The evidence also showed that the
         shells [found in Izel’s bedroom] matched the [bullet] found
         at the scene. More incriminating was the revolver found in
         the room used by one (1) or both [Appellant and Izel].
         [Trial counsel] was clear: He did not see how a ballistics
         expert would have helped the case at all.

            The defense of the case was that [Smith] was a liar and
         that he made a good deal for himself. Finally, [trial
         counsel] said he did not believe an expert could positively
         say that “that bullet” was fired from “the position sitting
         down”, “standing up”, or “whatever.” That is because
         bullets have a tendency of doing all kinds of crazy things.
         He just did not see the necessity for it. [N.T, 8 /13/15, at
         29]. His recollection was that there was a lot of movement
         in the room at the time of the shooting, there was a lot of
         chaos and confusion, so he firmly believed that a ballistics
         expert would not have swayed the jury [from] finding
         either [Izel or Appellant] guilty.

            [Appellant] also testified that the main strategy was to
         discredit [Smith]. That was based on the various versions
         of [Smith’s] statement of who [killed the victim].
         [Appellant] did not review any discovery because none was
         provided to him. He believes if [an] expert was hired he
         would have been able to prove the [trajectory] of the
         bullet that it was fired from a seated position which would
         prove that [Smith] was the shooter.

                                    -8-
J-S94017-16



PCRA Court’s Opinion, 3/21/16, at 3-4.

      The PCRA court then reasoned:

            [T]he evidence showed that the victim was killed by a
         bullet. During the trial [Smith] testified as to his position
         which is exactly what [Appellant says] he was in when the
         victim was shot.      Because his positioning [was] not
         disputed, it follows that that the jury apparently believed
         that he was not the shooter and deemed him credible.

            At trial, the testimony of Dr. Ross, the forensic
         pathologist, regarding the trajectory of the victim’s wounds
         [sic] was that the fatal bullet traveled “from left to right,
         front to back, and slightly upwards.” [N.T.,       / / , at
         349].    As the Commonwealth argued, to make the
         determination of who was the actual shooter rather than
         the path of the bullet, an expert would have to rely on
         some witness’s description of the scene. The ballistic[s]
         expert would have done nothing to change the outcome of
         the case.

PCRA Court’s Opinion, 3/21/16, at 4-5.

      Our review of the record supports the PCRA court’s determination.

Initially, as noted by the PCRA court, it was undisputed at trial that Smith

was seated across from the victim when he appeared at the apartment door.

Although it was also undisputed at trial that bullet traveled at a “slightly

upward,” the expert first testified that the trajectory of bullet was “left to

right.” In closing to the jury, the prosecutor argued that if the bullet was

fired from directly across where Smith was sitting, the bullet, would not have

gone “from [the victim’s] left to right, slightly upward[.]   It’s going to go

front to back.” N.T., 12/15/11, at 568.




                                     -9-
J-S94017-16



      Moreover, even assuming that Appellant’s proposed expert would be

able to testify as to the exact location of the shooter, the PCRA court found

that Appellant did not suffer prejudice, given the totality of the evidence.

Once Appellant’s suppression motion was denied, his statements made to

police were admitted at trial. According to Appellant, Smith fired the black

revolver, rather the murder weapon.        In addition, the police found both

revolvers at Appellant’s residence, and the two spent shell casings from the

murder weapon were found in Izel’s bedroom.            Given the totality of this

evidence, Appellant failed to establish that the outcome of his trial would

have been different had a ballistics expert testified about the location from

which the victim was shot. Any such expert testimony could not refute the

fact that the murder weapon and the spent shell casings were found in

Appellant’s residence.    As noted above, trial counsel cannot be deemed

ineffective for failing to pursue a meritless claim.   Loner, supra.

      Given this conclusion, Appellant’s remaining claim that the PCRA court

abused its discretion in failing to grant funds to hire a ballistics expert

likewise fails. See, e.g., Commonwealth v. Reid, 99 A.3d 470, 506 (Pa.

2014) (concluding that the PCRA court did not abuse its discretion in denying

funds to retain a ballistics expert).      In sum, because the PCRA court

correctly determined that Appellant failed to establish his ineffectiveness of

counsel claim, we affirm its order denying post-conviction relief.

      Order affirmed.



                                      - 10 -
J-S94017-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                          - 11 -